Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed December 14, 1973, upon a conviction of criminal possession of a dangerous drug in the fifth degree, on a plea of guilty, the sentence being an indeterminate prison term not to exceed three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to five years’ probation. As so modified, sentence affirmed and case remitted to the County Court to fix the conditions of probation and for proceedings to direct defendant to surrender himself to said court in order that execution of the sentence, as herein modified, be resumed. Gulotta, P. J., Christ and